DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-8 11-19, and 21-23 are pending in this application.
Cancellation of claims 10 and 20 is acknowledged; claim 9 already stands canceled.
Addition of new claims 22 and 23 is acknowledged.
Claims 1-8 11-19, and 21-23 are examined.


Claim Interpretation
Independent claim 1 as amended recites, “wherein the cosmetic agent has a viscosity of from about 2,500 to about 7,000 mPas”.  For purposes of examination, the claims shall be given their broadest reasonable of interpretation, i.e., wherein a) the viscosity is a result of the combination of the named ingredients and amounts in the claims; or b) the viscosity is a result of the combination of the named ingredients in the claim plus additional, unnamed ingredients, due to the use of the open-ended term “comprising”.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following rejection is newly added, as necessitated by Applicant’s amendment filed 15 September 2021:
Claims 1-8, 11-19, and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 as amended recites, “wherein the cosmetic agent has a viscosity of from about 2,500 to about 7,000 mPas”.  Thus, the cosmetic product is now additionally defined by its physical property of viscosity.  It is not clear if a) the viscosity is a result of the combination of the named ingredients and amounts in the claims; or b) the viscosity is a result of the combination of the named ingredients in the claim plus additional, unnamed ingredients, due to the use of the open-ended term “comprising”.  For purposes of examination, the claims shall be given their broadest reasonable of interpretation, i.e., wherein the viscosity may be arrived at by a) or b).

Claim language that merely states a result to be obtained without providing clear boundaries on the claim scope (e.g., by not specifying a well-defined way to achieve those results) is unclear.  The claim merely states a functional characteristic without providing sufficient indication of how the function is achieved.  That is, the claim recites an undefined genus of a viscosity range, leaving it to others to explore the unknown contours of the claimed genus.  See also MPEP § 2173.05(g).  This rejection is in accordance with recent guidance provided by the USPTO (Functional language training 2016) as well as recent case law.  See, e.g., Nautilus, Inc. v. Biosig Instruments, Inc., 134 S. Ct. 2120, 2124 (2014), Teva Pharm. USA, Inc. v. Sandoz, Inc., 789 F.3d 1335 (Fed. Cir. 2015), The Dow Chem. Co. v. NOVA Chems. Corp., 803 F.3d 620 (Fed. Cir. 2015), Akzo Nobel Coatings Inc. v. Dow Chem. Co., 811 F.3d 1334 (Fed. Cir. 2016).  
Applicant may resolve the ambiguities of the functional limitation by demonstrating that the specification provides examples of formulations that meet the claim limitations and examples that do not; showing that the skilled artisan would know Oakley, Inc. v. Sunglass Hut Int’l, 316 F.3d 1331, 1341 (Fed. Cir. 2003)), or Applicant could amend the claims to recite the particular structure that accomplishes the function.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The following rejection is maintained, and is updated as necessitated by Applicant’s amendment filed 15 September 2021:
Claims 1, 3-7, and 11-18, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Streuli (US 2013/0129657, previously cited) in view of Primmel et al. (“Primmel”, EP 1319388, cited by Applicant in IDS filed 16 December 2019) and Drzewinski et al. (“Drzewinski”, US 2006/0084586), optionally further in view of or as evidenced by “UltraThix P-100 Product Sheet” (NPL; attached to this Office action), and “Ashland Press Release” (NPL; attached to this Office action),  and as evidenced by “Styleze W” (NPL; previously cited).
Regarding claims 1, 6, 11-18, and 22, Streuli teaches a sprayable composition comprising at least one charged (or pseudo-charged) polymer having a molecular 
Streuli teaches additional components may be present (e.g., paragraph [0084]), but does not specifically teach a nonionic polymer.  Additionally, Streuli does not specifically teach percentage amounts of monomers in the acrylic acid/vinylpyrrolidone crosslinked copolymer (i.e., monomers bb1)-bb3); see claims 1 and 22).
Primmel teaches hair-setting compositions comprising a terpolymer of vinyl pyrrolidone, dimethylaminopropyl methacrylamide and methacryloylaminopropyl lauryl dimethyl ammonium chloride, and a nonionic polymer (e.g., abstract).  The composition gives the hair a very strong setting and in particular an improved film elasticity, while at the same time taking care of the hair (e.g., translation, paragraph [0013]).  Particularly 
Drzewinski is in the same field of hair-setting compositions, and teaches a rheology modifier/hair styling resin which is a crosslinked, linear poly(vinyl amide/polymerizable carboxylic acid) copolymer; the resin exhibits advantageous hair care properties of high viscosity and long-lasting curl retention (e.g., abstract).  Drzewinski exemplifies crosslinked vinyl pyrrolidone (VP)/acrylic acid (AA) copolymer crosslinked with pentaerythritol triallyl ether (PETE) having weight ratios for the monomers of VP, AA, and PETE of 25-75%, 25-75%, and 0.5-1.5%, respectively, per total weight of the polymer (e.g., Example 1). Also note the Drzewinski reference is assigned to ISP Investments (International Specialty Products), which is now a part of Ashland (as evidence, see “Ashland Press Release”).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to combine the teachings of Primmel with Streuli and include a nonionic polymer with the composition of Streuli; thus arriving at the claimed invention.  One skilled in art would be motivated to do so, with a reasonable expectation of success, because both compositions are drawn to hair setting compositions, and the combination of the nonionic polymer with the cationic polymer provides the benefits of giving the hair a very strong setting and in particular an improved film elasticity, while at the same time taking care of the hair, as taught by Primmel.  Additionally, it is prima facie obvious to combine two compositions, each of which is taught by the prior art, to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.  See MPEP 2144.06.

Regarding the viscosity of the product (claim 1 as amended, new claim 23), it is noted that the viscosity may be a result of the combination of the named ingredients and amounts in the claims (see claim interpretation at paragraph 6, above; note viscosity is an inherent property of a compound).  Since the cited prior art teaches the same ingredients in the same or similar/close amounts, the skilled artisan would reasonably expect the same properties to result, including viscosity, absent objective evidence to the contrary.
prima facie case of obviousness exists.  See MPEP 2144.05 I.
Regarding claim 4, Streuli specifically names the combination of PQ-55 (i.e., the polymer having monomers (I), (II), and (III)) and vinylpyrrolidone/acrylic acid crosslinked copolymer (e.g., paragraphs [0053]-[0054]), and also teaches other suitable polyquaternium compounds include PQ-69 (i.e., the polymer having monomers (I), (II), (III), and (IV); e.g., paragraph [0045]; claims 10, 11).  Therefore, it would be within the purview of the skilled artisan to substitute PQ-69 for PQ-55 in said combination, since doing so amounts to picking and choosing from a finite list of identified, predictable solutions, with a reasonable expectation of success. 

Claims 1-8, 11-19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Streuli in view of Primmel and Drzewinski, optionally further in view of “UltraThix P-100 Product Sheet” and “Ashland Press Release” as applied to claims 1, 3-7, 11-18, and 20 above, and further in view of Mondet et al. (“Mondet”, US Patent 5,817,304).

Specifically regarding the degree of neutralization (claims 2, 19, 21) and choice of neutralizing agent (claims 8, 21), Streuli teaches adding neutralizing agent (e.g., paragraphs [0078]-[0080], [0084]), but does not specifically teach a degree of neutralization of from about 40% to about 100% (claim 2) or from about 80 to about 100% (claims 19, 21), or a neutralizing agent which is an organic base (claim 8) such as an alkanolamine (claim 21).
Mondet is in the same field of cosmetic compositions comprising at least one neutralized ionic film-forming polymer (e.g., title; abstract) which may be a hair composition such as for styling (e.g., col. 6, lines 8-9), and wherein the ionic polymer may include anionic groups, such an acrylic polymers from the copolymerization of monomers such as acrylic acid (e.g., col. 3, lines 18-20 and 48-50).  Mondet teaches that, in order to make the polymer compatible with water (prevent precipitation of the polymer in the composition), the anionic groups are preferably neutralized with a based to a degree of neutralization ranging from 5 to 100%; a base such as trimethylamine (an alkanolamine) is preferably used (e.g., col. 3, lines 25-30).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to neutralize the anionic polymer of Streuli with a base such as an alkanolamine; thus arriving at the claimed invention.  One skilled in the art would be motivated to do so, with a reasonable expectation of success, because doing so provides the benefits of making the polymer compatible with water, as taught by Mondet.

Response to Arguments
Applicant's arguments filed 15 September 2021 have been fully considered but they are not persuasive.  
Applicant argues Streuli, Primmel, Drzewinski, and Mondet fail to teach, disclose, or suggest the viscosity of the resulting composition, and that it would not have been obvious to arrive at the composition of claim 1 in which the cosmetic agent has a viscosity of from about 2,500 to about 7,000 mPas.  This argument is not persuasive because the viscosity may be a result of the combination of the named ingredients and amounts in the claims (see claim interpretation at paragraph 6, above; note viscosity is an inherent property of a compound).  Since the cited prior art teaches the same ingredients in the same or similar/close amounts, the skilled artisan would reasonably expect the same properties to result, including viscosity, absent objective evidence to the contrary.  While Applicant states such a viscosity would not have been obvious, Applicant does not point to any evidence or reasoning as to why the viscosity is not obvious, and thus the rejection is maintained.
Applicant also argues new claims 22 and 23 are believed to be allowable “not only because they depend on claim 1 but also for their own specific elements recited therein”.  Applicant does not address any specific merits of either claim 22 or claim 23, or provide any reasoning as to why these claims are allowable, and thus this argument is not persuasive.
Therefore, it is the Examiner’s position that the claims are rendered obvious.


Conclusion
No claims are allowed at this time.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496. The examiner can normally be reached Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        

/B.S.F/Examiner, Art Unit 1611